Citation Nr: 0011638	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1980.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

In his claim, the veteran stated that he was seeking service 
connection for arthritis, with no specific joint identified.  
As will be discussed, the record shows that the only joints 
showing evidence of arthritis involve the knees.  During the 
course of this appeal, the veteran also explained that he 
suffers from arthralgia (joint pain) involving his hands, 
elbows, and shoulders, none of which have been attributed to 
arthritis.  He claims this condition, as well as his 
arthritis of the knees, is secondary to his service-connected 
sarcoidosis.  The Board notes, however, that the issue of 
entitlement to service connection for arthralgia of the 
hands, elbows, and shoulders, as well as the issue of 
entitlement to service connection for arthritis of the knees 
as secondary to a service-connected disability, have not been 
addressed by the RO.  Thus, the Board has no jurisdiction to 
decide these issues of secondary service connection.  As 
these claims have not been procedurally developed for 
appellate review, the Board refers them back to the RO for 
appropriate development and adjudication.  The Board will 
therefore only consider the claim for service connection for 
arthritis concerning the veteran's knees on a direct basis. 

The veteran was scheduled to appear at a hearing before a 
member of the Board on January 14, 1999.  In a January 1999 
letter, the veteran indicated that his disabilities precluded 
him from attending that hearing and that he did not wish to 
reschedule.  The Board will therefore proceed with appellate 
review at this time. 


FINDINGS OF FACT

1.  The veteran has been diagnosed with degenerative joint 
disease of the knees.  No medical evidence has related this 
condition to the veteran's period of service.

2.  Medical evidence does not indicate that the veteran's 
service-connected hypertension is manifested by diastolic 
pressure of predominantly 100 or more, or systolic pressure 
of predominantly 160 or more.  This condition is well 
controlled with continuous medication.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7101 (1998); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, the veteran's service medical records make no 
reference to any complaint, treatment or finding concerning 
either knee.  Post-service medical evidence also fails to 
show that the veteran's current arthritis of the knees is 
related to service.  A May 1981 VA examination report notes 
that no orthopedic problems were present.  VA outpatient 
treatment reports dated from November 1981 through August 
1989 also make no reference to any knee problems.  In fact, 
the veteran was first diagnosed with arthritis of the knees 
in 1996, approximately sixteen years after his separation 
from active duty.  X-rays taken at a VA facility in September 
1996 revealed degenerative arthritis of the knees.  In April 
1997, a VA clinician indicated that the veteran's 
degenerative joint disease of the knees may be related to his 
sarcoid or sarcoid arthropathy.  As noted in the 
Introduction, however, the issue of secondary service 
connection is not before the Board at this time and has been 
referred back to the RO for appropriate development and 
adjudication.  With respect to the issue at hand, the Board 
emphasizes that none of the post-service medical records 
contains an opinion from a medical professional which relates 
the veteran's arthritis of the knees to his period of 
military service.

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection for arthritis of the knees 
because no medical evidence of record links this condition to 
the veteran's period of military service.  Despite 
contentions by the veteran that his arthritis of the knees is 
related to service, lay assertions of medical etiology can 
never constitute evidence to render a claim well grounded 
under section 5107(a).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).

In the absence of competent medical evidence to support the 
veteran's claim that his arthritis of the knees is related to 
service, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
Therefore, the VA has no further duty to assist the veteran 
in developing the record to support his claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim."). 

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the claim has been denied.  Id.

II.  Increased Evaluation for Hypertension

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for hypertension is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, this claim is found to be plausible and 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO, and no further 
assistance by the VA is required in order to fulfill its duty 
to assist the veteran with the development of facts pertinent 
to his claim, as set forth in 38 U.S.C.A. § 5107(a).  See 
Glover v. West, 99-7015 (Fed. Cir. August 2, 1999).

The RO initially granted service connection for hypertension 
in a July 1981 rating decision in light of in-service 
elevated blood pressure readings and a May 1981 VA 
examination report containing a finding of mild hypertension.  
A 10 percent evaluation was assigned, effective from December 
1980.  The veteran filed a claim in August 1997 requesting 
that this disability evaluation be increased.  In September 
1997, the RO denied the veteran's claim and continued the 10 
percent evaluation.  The veteran disagreed with that 
decision, and this appeal ensued. 

VA disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3. 

The veteran's service-connected hypertension has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7101.  By 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the schedular criteria for evaluation of 
the cardiovascular system, to include hypertension.  See 62 
Fed. Reg. 65207-65224 (Dec. 11, 1997).  Where the laws or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
To give the veteran every consideration with respect to the 
current appeal, the Board will consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation is warranted.   The 
Board notes that the RO has considered the veteran's claim 
under both the old and new rating criteria.  

Under the criteria of Diagnostic Code 7101, effective prior 
to January 12, 1998, a 10 percent evaluation was warranted 
for diastolic pressure of predominantly 100 or more, while a 
20 percent evaluation was in order for diastolic pressure of 
predominantly 110 or more, with definite symptoms.  If 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

Under the revised criteria of Diagnostic Code 7101, effective 
as of January 12, 1998, a 10 percent evaluation is warranted 
for diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; a 10 percent 
evaluation is also the minimum evaluation for an individual 
with a history of diastolic pressure of predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 10 percent 
for hypertension under either set of criteria.  In reaching 
this decision, the Board considered VA medical reports 
showing treatment for hypertension.  Of particular relevance, 
a September 1996 entry notes that the veteran's hypertension 
was under control and well managed with Benazepril.  His 
blood pressure at that time was 135/65.  When seen in October 
1996, his blood pressure was 141/69.  A January 1997 entry 
notes a blood pressure reading of 154/72, with a diagnosis of 
"hypertension, stable."  When seen in April 1997, it was 
noted that Benazepril was adequately controlling the 
veteran's blood pressure, which was 134/78.  The veteran was 
counseled on maintaining a low sodium diet and encouraged to 
continue monitoring his blood pressure. 

Based on the foregoing, the Board finds that the veteran's 
hypertension is most consistent with the 10 percent 
evaluation under both the former and the revised criteria.  
None of his blood pressure readings listed above show a 
diastolic pressure of 110 or more, or a systolic pressure of 
200 or more.  Readings show his highest diastolic pressure to 
be 78 and his highest systolic pressure to be 154, well below 
the criteria for a 20 percent evaluation.  Indeed, VA 
physicians have indicated that the veteran's hypertension was 
well controlled with medication and had been described as 
stable.  The veteran's 10 percent evaluation is based on the 
fact that he requires continuous medication for control of 
his hypertension, rather than elevated blood pressure 
readings.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Notes 
1, 2 (prior to January 12, 1998). 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's hypertension.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected hypertension has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998). See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

